Title: Samuel L. Mitchill to Thomas Jefferson, 16 May 1820
From: Mitchill, Samuel Latham,Fearn, Thomas
To: Jefferson, Thomas


					
						Sir
						
							New york
							16th
								
								may 1820
						
					
					Thomas Fearn M.D, a native of Virginia, is returning home, from a tour of improvement in Europe after having graduated in Philadelphia. Possessing a mind that is expanded by literature and science, and enlarged by travelling, he feels discontented that he never enjoyed the opportunity of seeing the distinguished citizen to whom this note is addressed.
					Full of respectful ardour and impatience, he had formed a resolution to present himself to you on his way to Pittsylvania. But, in the course of conversation, I was induced to take up my pen and write him an introduction. It was however, upon condition, that he should bear you a few local publications, about the Geology, the Botany, and the Institution for deaf & dumb persons, in of a city where you once resided, and its environs.
					As I am confident you will be pleased with Dr F. I feel an equal assurance, you will not be affronted with me.
					I have the pleasure to  inform you that natural science is advancing with rapid strides; and that I, with others, view yourself, as one of its great patrons and promoters.
					
						
							Saml L Mitchill
						
					
				